Exhibit 10.32


Execution Version

Fifth Amendment
 
to
 
Fourth Amended and Restated Credit Agreement
 
Among
 
Linn Energy, LLC,
 
As Borrower,
 
BNP Paribas,
 
As Administrative Agent,
 
and
 
The Lenders Party Hereto
 
Dated as of February 23, 2011
 
US 749204v.2
 
 

--------------------------------------------------------------------------------

 
Fifth Amendment to Fourth Amended and Restated Credit Agreement
 
This Fifth Amendment to Fourth Amended and Restated Credit Agreement (this
“Fifth Amendment”) dated as of February 23, 2011 (the “Fifth Amendment Effective
Date”) is among Linn Energy, LLC, a limited liability company formed under the
laws of the State of Delaware (the “Borrower”); each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Obligors”);
each of the Lenders that is a signatory hereto; and BNP Paribas, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).
 
R E C I T A L S
 
A.          The Borrower, the Administrative Agent and the Lenders are parties
to that certain Fourth Amended and Restated Credit Agreement dated as of April
28, 2009 (as the same has been amended, modified, supplemented or restated from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
 
B.           The Borrower has requested and the Administrative Agent and the
Majority Lenders have agreed to amend certain provisions of the Credit Agreement
as more particularly set forth herein.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.         Defined Terms.  Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Fifth Amendment, shall have
the meaning ascribed such term in the Credit Agreement.  Unless otherwise
indicated, all section references in this Fifth Amendment refer to the Credit
Agreement.
 
Section 2.          Amendments to Credit Agreement.
 
2.1           Amendments to Section 1.02.
 
(a)         The definition of “Agreement” is hereby amended and restated in its
entirety to read as follows:
 
“‘Agreement’ means this Fourth Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment and as the same may from time to time be further
amended, modified, supplemented or restated.”
 
(b)         The following new definitions are hereby added to Section 1.02 where
alphabetically appropriate as follows:
 
“‘Fifth Amendment’ means that certain Fifth Amendment to Fourth Amended and
Restated Credit Agreement dated as of the Fifth Amendment
 
1
US 749204v.2

--------------------------------------------------------------------------------

 
Effective Date among the Borrower, the Lenders signatory thereto, the Guarantors
signatory thereto and the Administrative Agent.”
 
“‘Fifth Amendment Effective Date’ has the meaning assigned to such term in the
Fifth Amendment.”
 
2.2           Amendment to Section 8.01(i).  Section 8.01(i) is hereby amended
and restated in its entirety as set forth below:
 
“           (i)      Lists of Purchasers.  Concurrently with the delivery of
each December 31 Reserve Report to the Administrative Agent pursuant to Section
8.12(a), a list of Persons purchasing Hydrocarbons from the Borrower and its
Subsidiaries reasonably expected to account for at least 80% of the revenues
resulting from the sale of Hydrocarbons produced from the Mortgaged Properties
in the quarter following the “as of” date of such Reserve Report.”
 
2.3           Amendment to Section 9.04(b).  Clause (i) of Section 9.04(b) is
hereby amended to add the following to the end of such clause:
 
“provided, however, that this clause (i) shall not apply to the Redemption of
Senior Notes maturing in 2017 and 2018;”
 
Section 3.          Conditions Precedent.  The effectiveness of this Fifth
Amendment is subject to the receipt by the Administrative Agent of the following
documents and satisfaction or waiver by the Lenders of the other conditions
provided in this Section 3, each of which shall be reasonably satisfactory to
the Administrative Agent in form and substance:
 
3.1           Payment by the Borrower to the Administrative Agent of all fees
and other amounts due and payable on or prior to the Fifth Amendment Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
pursuant to the Credit Agreement.
 
3.2           The Administrative Agent shall have received multiple counterparts
as requested of this Fifth Amendment from the Borrower, the Guarantors and the
Majority Lenders.
 
3.3           No Default or Event of Default shall have occurred and be
continuing as of the Fifth Amendment Effective Date.
 
Section 4.          Representations and Warranties; Etc.
 
4.1           Representations and Warranties in Loan Documents.  Each Obligor
hereby affirms (a) that as of the date of execution and delivery of this Fifth
Amendment, all of the representations and warranties contained in each Loan
Document to which such Obligor is a party are true and correct in all material
respects as though made on and as of the Fifth Amendment Effective Date (unless
made as of a specific earlier date, in which case, such representations and
warranties remain true and correct in all material respects as of such earlier
date); and (b) that after giving effect to this Fifth Amendment and to the
transactions contemplated hereby, no Defaults exist under the Loan Documents.
 
2
US 749204v.2

--------------------------------------------------------------------------------

 
4.2           Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in or has applied to
qualify to do business in, every jurisdiction where such qualification is
required, except where failure to have such power, authority, licenses,
authorizations, consents, approvals and qualifications could not reasonably be
expected to have a Material Adverse Effect.
 
4.3           Authority; Enforceability.  The Transactions are within the
Borrower’s and each Guarantor’s corporate powers and have been duly authorized
by all necessary corporate and, if required, member action (including, without
limitation, any action required to be taken by any class of directors of the
Borrower or any other Person, whether interested or disinterested, in order to
ensure the due authorization of the Transactions).  When executed and delivered,
each Loan Document to which the Borrower and any Guarantor is a party will have
been duly executed and delivered by the Borrower and such Guarantor and will
constitute a legal, valid and binding obligation of the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
Section 5.          Miscellaneous.
 
5.1           Confirmation.  The provisions of the Credit Agreement (as amended
by this Fifth Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Fifth Amendment.
 
5.2           Ratification and Affirmation of Obligors.  Each Obligor hereby
expressly (i) acknowledges the terms of this Fifth Amendment, (ii) ratifies and
affirms its obligations under each Loan Document to which it is a party, (iii)
acknowledges, renews and extends its continued liability under each Loan
Document to which it is a party and agrees that its grant of security interest
and/or guarantee, as applicable, under the Security Instruments to which it is a
party remains in full force and effect with respect to the Indebtedness after
giving effect to this Fifth Amendment.
 
5.3           Loan Document.  This Fifth Amendment is a “Loan Document” as
defined and described in the Credit Agreement and all of the terms and
provisions of the Credit Agreement relating to Loan Documents shall apply
hereto.
 
5.4           Counterparts.  This Fifth Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
5.5           No Waiver.  Neither the execution by the Administrative Agent or
the Lenders of this Fifth Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
defaults which may exist or which may occur in the future under any Loan
 
3
US 749204v.2

--------------------------------------------------------------------------------

 
Document.  Similarly, nothing contained in this Fifth Amendment shall directly
or indirectly in any way whatsoever impair, prejudice or otherwise adversely
affect the Administrative Agent's or the Lenders' right at any time to exercise
any right, privilege or remedy in connection with the Loan Documents with
respect to any defaults which may exist or which may occur in the future under
any Loan Document.  Nothing in this Fifth Amendment shall be construed to be a
consent by the Administrative Agent or the Lenders to any default which may
exist or which may occur in the future under any Loan Document.
 
5.6           No Oral Agreement.  This Fifth Amendment, the Credit Agreement and
the other Loan Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or unwritten oral agreements of the parties.  There
are no subsequent oral agreements between the parties.
 
5.7           Governing Law.  This Fifth Amendment (including, but not limited
to, the validity and enforceability hereof) shall be governed by, and construed
in accordance with, the laws of the State of Texas.
 
 
[Signature pages follow]
 
4
US 749204v.2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed effective as of the date first written above.
 
BORROWER:
LINN ENERGY, LLC
     
By:
/s/ Kolja Rockov
   
Kolja Rockov,
   
Executive Vice President and Chief Financial Officer
           
GUARANTORS:
LINN ENERGY HOLDINGS, LLC
 
LINN OPERATING, INC.
 
MID-CONTINENT HOLDINGS I, LLC
 
MID-CONTINENT HOLDINGS II, LLC
 
MID-CONTINENT I, LLC
 
MID-CONTINENT II, LLC
 
LINN GAS MARKETING, LLC
 
LINN EXPLORATION MIDCONTINENT, LLC
 
LINN EXPLORATION & PRODUCTION MICHIGAN LLC
 
LINN EXPLORATION & PRODUCTION MICHIGAN MIDSTREAM LLC
 
LINN GAS PROCESSING MI LLC
 
LINN MIDWEST ENERGY LLC
             
By:
/s/ Kolja Rockov
   
Kolja Rockov,
   
Executive Vice President and Chief Financial Officer




Fifth Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 1


US 749204
 

--------------------------------------------------------------------------------

 
 

 
BNP PARIBAS, as Administrative Agent and a Lender
             
By:
/s/ Betsy Jocher
 
Name:
Betsy Jocher
 
Title:
Director
             
By:
/s/ Edward Pak
 
Name:
Edward Pak
 
Title:
Vice President
                   
ROYAL BANK OF CANADA, as a Lender
             
By:
/s/ Jim Allred
 
Name:
Jim Allred
 
Title:
Authorized Signatory
                   
CITIBANK, NA, as a Lender
             
By:
/s/ John Miller
 
Name:
John Miller
 
Title:
Attorney-in-Fact
                   
BARCLAYS BANK PLC, as a Lender
             
By:
/s/ Vanessa A. Kurbatskiy
 
Name:
Vanessa A. Kurbatskiy
 
Title:
Vice President


Fifth Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 2


US 749204
 

--------------------------------------------------------------------------------

 
 

 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
             
By:
/s/ Tom Byargeon
 
Name:
Tom Byargeon
 
Title:
Managing Director
             
By:
/s/ Sharada Manne
 
Name:
Sharada Manne
 
Title:
Director
                   
THE ROYAL BANK OF SCOTLAND plc, as a Lender
             
By:
/s/ David Slye
 
Name:
David Slye
 
Title:
Director
                   
WELLS FARGO BANK, N.A., as a Lender
             
By:
/s/ Brett Steele
 
Name:
Brett Steele
 
Title:
Assistant Vice President
             
SOCIETE GENERALE, as a Lender
             
By:
/s/ Stephen W. Warfel
 
Name:
Stephen W. Warfel
 
Title:
Managing Director


Fifth Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 3


US 749204
 

--------------------------------------------------------------------------------

 
 

 
BANK OF MONTREAL, as a Lender
             
By:
/s/ James V. Ducote
 
Name:
James V. Ducote
 
Title:
Director
                   
COMERICA BANK, as a Lender
             
By:
/s/ Justin Crawford
 
Name:
Justin Crawford
 
Title:
Vice President
                   
ING CAPITAL LLC, as a Lender
             
By:
/s/ Charles Hall
 
Name:
Charles Hall
 
Title:
Managing Director
             
CREDIT SUISSE, AG Cayman Islands Branch as a Lender
             
By:
/s/ Nupur Kumar
 
Name:
Nupur Kumar
 
Title:
Vice President
             
By:
/s/ Rahul Parmar
 
Name:
Rahul Parmar
 
Title:
Associate


Fifth Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 4


US 749204
 

--------------------------------------------------------------------------------

 
 

 
COMPASS BANK, as a Lender
             
By:
/s/ Dorothy Marchand
 
Name:
Dorothy Marchand
 
Title:
Senior Vice President
                   
DnB NOR BANK ASA, as a Lender
             
By:
/s/ Giacomo Landi
 
Name:
Giacomo Landi
 
Title:
Senior Vice President
                   
By:
/s/ Henrik Asland
 
Name:
Henrik Asland
 
Title:
Senior Vice President
                   
UNION BANK, N.A., as a Lender
             
By:
/s/ Scott Gildea
 
Name:
Scott Gildea
 
Title:
Vice President
             
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
             
By:
/s/ Heather W. Kiely
 
Name:
Heather W. Kiely
 
Title:
Vice President


Fifth Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 5


US 749204
 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NOVA SCOTIA, as a Lender
             
By:
/s/ John Frazell
 
Name:
John Frazell
 
Title:
Director
             
ALLIED IRISH BANKS P.L.C., as a Lender
             
By:
/s/ Mark Connelly
 
Name:
Mark Connelly
 
Title:
SVP
       
By:
/s/ Vaughn Buck
 
Name:
Vaughn Buck
 
Title:
EVP
       
CAPITAL ONE, N.A., as a Lender
             
By:
/s/ Matthew L. Molero
 
Name:
Matthew L. Molero
 
Title:
Vice President
             
UBS AG, STAMFORD BRANCH, as a Lender
             
By:
/s/ Irja R. Otsa
 
Name:
Irja R. Otsa
 
Title:
Associate Director
       
By:
/s/ Mary E. Evans
 
Name:
Mary E. Evans
 
Title:
Associate Director
       
MACQUARIE BANK LIMITED, as a Lender
             
By:
/s/ Katie Choi
/s/ Margot Branson
 
Name:
Katie Choi
Margot Branson
 
Title:
Macquarie Bank Limited
Associate Director
Legal Risk Management




Fifth Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 6


US 749204
 

--------------------------------------------------------------------------------

 
 
